                                               Note changes made by the Court at ¶ V, VIII.

1    PERONA, LANGER, BECK, SERBIN & HARRISON PC
     Ellen R. Serbin (SBN 128895)
2    ellenserbin@plblaw.com
     300 E. San Antonio Drive
3    Long Beach, CA 90807
     Telephone: (562) 426-6155
4    Facsimilie: (562) 490-9823
5    Attorney for Plaintiff
     KALOUSHEIO MARSHELL
6
      SEYFARTH SHAW LLP
7     Mandana Massoumi (SBN 191359)
      mmassoumi@seyfarth.com
8     Flavia A. Costea (SBN 329929)
      fcostea@seyfarth.com
9     2029 Century Park East, Suite 3500
      Los Angeles, California 90067-3021
10    Telephone: (310) 277-7200
      Facsimile: (310) 201-5219
11
      Attorneys for Defendant
12    TARGET CORPORATION
13
                                 UNITED STATE DISTRICT COURT
14
                           CENTRAL DISTRICT OF CALIFORNIA
15
16
      KALOUSHEIO MARSHELL,                   Case No. 8:21-cv-00873-JLS-KES
17
                    Plaintiff,               [Honorable Karen E. Scott]
18
               v.                            ORDER RE STIPULATED
19                                           PROTECTIVE ORDER
      TARGET CORPORATION, A
20    Minnesota Corporation, and DOES 1
      through 25, inclusive,            Action Filed:   March 15, 2021
21                                      Action Removed: May 10, 2021
                   Defendants.          Answer Filed:   May 7, 2021
22
23
24
25
26
27
28

                                                             STIPULATED PROTECTIVE ORDER
     72341418v.1
1             The dispute in this action involves allegations of disability discrimination,
2    ultimately involving the discovery of information relating to private medical
3    information of Plaintiff, Kalousheio Marshell, and confidential business practices of
4    Defendant, Target Corporation.         During the course of this litigation, highly
5    confidential and proprietary information will need to be shared through discovery or
6    otherwise between the parties and the Court. So that both parties can continue to
7    protect their proprietary and private information involving descriptions of business
8    methods not generally known to the public and personal information as to the
9    plaintiff, the parties propose this Stipulation.
10            This Stipulation governs the covenant of Plaintiff Kalousheio Marshell
11   (“Plaintiff”) and Defendant Target Corporation (“Defendant”), (collectively,
12   “Parties”). Plaintiff, on the one hand, and Defendant, on the other hand, by and
13   through their respective counsel, hereby stipulate and agree that any documents,
14   information, testimony or transcripts (“Material”) deemed by any Party or by any
15   person or entity that is not a party to this action (“Third-Party”) to be confidential,
16   proprietary, trade secret and/or subject to a right of privacy (“Confidential
17   Information”), shall be designated and protected according to the following terms
18   and conditions:
19     I.     DESIGNATING PROTECTED MATERIAL
20            Any Party or Third-Party may determine in good faith whether any Material
21   should be designated as “CONFIDENTIAL” (“Designating Party”). However, such
22   good faith belief must be based on the fact that such information has not been made
23   public and the Designating Party must have a good faith belief that if such
24   information is disclosed it will have the effect of causing harm to a Party’s
25   competitive position or otherwise impinge upon a Party’s right to privacy.
26   ///
27   ///
28   ///

                                   STIPULATED PROTECTIVE ORDER
     72341418v.1
1             Parties and Third-Parties shall also have the right to designate as
2    “CONFIDENTIAL” Material produced, served or provided by other Parties or Third-
3    Parties, in which case the Designating Party shall notify the other Parties and/or
4    Third-Parties of the Material that should be treated as “CONFIDENTIAL” pursuant
5    to this Stipulated Protective Order. Any Material, or any part thereof, designated as
6    “CONFIDENTIAL” shall be used only for the preparation and trial of this action,
7    including discovery, pre-trial proceedings, trial, appellate proceedings and petitions
8    for reconsideration and/or review, and shall not be used for any business, commercial
9    or other purpose. Except as otherwise provided in this Stipulated Protective Order,
10   or as otherwise stipulated or ordered, any Material that a Party or Third-Party deems
11   “CONFIDENTIAL” must be clearly so designated. Designation in conformity with
12   this Stipulated Protective Order requires the following:
13            1.   For Material in documentary form (apart from transcripts of depositions
14   or other pretrial or trial proceedings), the Designating Party producing the documents
15   shall affix the legend “CONFIDENTIAL” at the top or bottom or by watermarking
16   of each page of a document that contains Confidential Information. The Designating
17   Party that makes original documents available for inspection need not designate them
18   for protection under this Stipulated Protective Order until after the inspecting Party
19   has indicated which documents it would like copied and produced. During the
20   inspection and before the designation, all of the documents made available for
21   inspection shall be deemed “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”
22   After the inspecting Party has identified the documents it wants copied and produced,
23   the Designating Party must determine which documents qualify for protection under
24   this Stipulated Protective Order; then, before producing the specified documents, the
25   producing Party must affix the legend “CONFIDENTIAL” to each page of the
26   documents that contain Confidential Information. If, after production, a Party or
27   Third-Party designates as “CONFIDENTIAL” documents not previously designated,
28   then any Party in possession of such documents shall designate the documents as
                                                2
                                  STIPULATED PROTECTIVE ORDER
     72341418v.1
1    such in accordance with this Stipulated Protective Order.
2             2.   For testimony given in deposition, the Designating Party shall identify
3    either (a) on the record before the close of the deposition, or (b) within 20 days after
4    receiving the transcript of such deposition, all portions of the testimony that it wants
5    to designate as “CONFIDENTIAL.” Only those portions of the testimony that are
6    designated for protection during the deposition, or within the 20 days after receipt of
7    the transcript of such testimony, shall be covered by the provisions of this Stipulated
8    Protective Order. The court reporter shall affix to the top or bottom of each page of
9    a transcript containing Confidential Information the legend “CONFIDENTIAL” as
10   instructed by a Designating Party’s instructions. For testimony given in pretrial, trial
11   proceedings, or any such court proceedings, the Parties will address any Confidential
12   Information with the judicial officer conducting the proceeding at the time of any
13   such proceeding.
14            3.   For any Material produced in other than documentary form and for any
15   other tangible items, the Designating Party producing such Material or tangible item
16   shall affix in a prominent place on the exterior of the container or containers in which
17   the material or item is stored the legend “CONFIDENTIAL.” If only portions of the
18   information or item warrant protection, the Designating Party, to the extent
19   practicable, shall identify the protected portions. If, after production, a Party or
20   Third-Party designates as “CONFIDENTIAL” any non-documentary Material or
21   tangible item not previously designated, then any Party in possession of such Material
22   or tangible item shall designate it as such in accordance with this Stipulated
23   Protective Order.
24   II.      ACCESS TO AND USE OF CONFIDENTIAL INFORMATION
25            1.   Subject   to   paragraph   3       below,   all   Material   designated   as
26   “CONFIDENTIAL” may be disclosed only to:
27            a.   Outside counsel for a Party and in-house counsel for Defendant
28   responsible for overseeing this action, as well as their employees and other persons
                                                  3
                                   STIPULATED PROTECTIVE ORDER
     72341418v.1
1    or entities retained by such counsel to provide litigation-related services;
2             b.   Experts, consultants and other independent contractors retained or
3    employed to consult with, advise or assist counsel for a Party in the preparation or
4    trial of this case, as well as their employees;
5             c.   The Parties to this action and their current directors, officers and
6    employees;
7             d.   Witnesses who are being prepared by counsel to give testimony at a
8    deposition or at trial, or who are being examined by counsel at a deposition or at trial;
9    and
10            e.   Personnel employed by the United States District Court for the Central
11   District of California or any appellate court, including, the Ninth Circuit Court of
12   Appeals, appellate court justices, court reporters, clerks and administrative support
13   personnel; and
14            f.   Any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by the parties to assist in dispute resolution.
16            2.   A   Designating      Party   may    designate   as   “CONFIDENTIAL-
17   ATTORNEYS EYES ONLY” any Material that contains private, confidential,
18   proprietary and/or trade secret information that is so sensitive that such Material
19   should not be disclosed to the directors, officers or non-attorney employees of other
20   Parties. Material designated as “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
21   may be disclosed only to those persons and entities identified in paragraph II(1) (a),
22   (b), (e) and (f) above.
23            3.   Parties shall take appropriate measures to ensure that all persons
24   permitted     access      to   Material    designated   as    “CONFIDENTIAL”          or
25   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” under paragraph II(1)(b), (c) or
26   (d) of this Stipulated Protective Order have agreed, prior to reviewing any such
27   Confidential Information, to be bound by the terms and conditions hereof with
28   respect to the restricted disclosure and use of such Confidential Information. Prior
                                                  4
                                     STIPULATED PROTECTIVE ORDER
     72341418v.1
1    to receiving any Confidential Information, those persons shall sign a copy of the
2    statement attached hereto as Exhibit A, agreeing to be bound by the terms of this
3    Stipulated Protective Order and submitting to the jurisdiction of the United States
4    District Court for the Central District of California to enforce this Stipulated
5    Protective Order. The Party who obtains any such signed statements shall retain
6    possession of the statements and shall provide a copy of the statements at the written
7    request of another Party. However, under no circumstances shall any Party be
8    required to disclose the identity or existence of any expert, consultant or witness until
9    otherwise required to do so by law or order of the United State District Court for the
10   Central District of California.
11   III.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
12            If, at any time during the pendency of this action, counsel for any Party wishes
13   to challenge a Designating Party’s designation of Material as containing Confidential
14   Information, and to exclude such Material from the provisions of this Stipulated
15   Protective Order, the Party shall follow the procedures for seeking judicial
16   intervention for discovery disputes, as set forth in Local Rule 37. The Parties shall
17   also first meet and confer in a good faith effort to resolve informally any disputes
18   concerning this Stipulated Protective Order before seeking judicial intervention.
19   IV.      INADVERTENT OR UNAUTHORIZED DISCLOSURE OF
20            CONFIDENTIAL INFORMATION
21            Inadvertent production without prior designation of any Confidential or
22   privileged Information shall be without prejudice to a Designating Party’s right to
23   later file a Local Rule 37-2 joint stipulation seeking to have the Confidential or
24   privileged Information designated as “CONFIDENTIAL” or “CONFIDENTIAL-
25   ATTORNEYS’ EYES ONLY,” or to any other Party’s right to argue that production
26   of such Confidential Information constitutes a waiver under applicable law of the
27   right to designate any Confidential Information as “CONFIDENTIAL” or
28   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” or that such material must be
                                                  5
                                    STIPULATED PROTECTIVE ORDER
     72341418v.1
1    returned as privileged. The Designating Party seeking to file a Local Rule 37-2 joint
2    stipulation shall follow the procedures set forth in Local Rule 37, including meeting
3    and conferring in good faith before seeking any relief from the Court.
4     V.      MAINTENANCE AND FILING OF CONFIDENTIAL
5             INFORMATION
6             1.   All Material designated as “CONFIDENTIAL” or “CONFIDENTIAL-
7    ATTORNEYS’ EYES ONLY,” shall be kept in secure facilities. A “secure facility”
8    is a place where access is restricted to only to those designated persons set forth in
9    paragraphs B(1)(a) and (b) of this Stipulated Protective Order. Such requirement is
10   not applicable to the Court.
11            2.   Any information, including, but not limited to, documents, interrogatory
12   responses and depositions designated as containing Confidential Information, where
13   submitted to the Court with a pleading or as evidence, shall be submitted per Local
14   Rule 79-5. Any Confidential Information sought to be filed under seal shall be
15   accompanied by an application pursuant to Local Rule 79-5.1, requesting to file such
16   Confidential Information under seal. The application shall be directed to the judge
17   to whom the Confidential Information is directed. Pending a judicial ruling on the
18   application, the Confidential Information subject to the sealing application will be
19   handled per Local Rule 79-5.
20            3.   If a sealing application is denied, then documents or other information
21   designated as containing Confidential Information pursuant to this Stipulated
22   Protective Order shall become public absent a separate Court order upon written
23   motion and sufficient cause shown.
24            4.   Nothing in this Stipulation requires the Court to automatically grant a
25   request to file documents labeled “CONFIDENTIAL” or “CONFIDENTIAL
26   ATTORNEYS’ EYES ONLY” under seal.
27   VI.      CONFIDENTIAL INFORMATION SUBPOENAED OR ORDERED
28            PRODUCED IN OTHER LITIGATION
                                                6
                                    STIPULATED PROTECTIVE ORDER
     72341418v.1
1             1.    The terms of this Stipulated Protective Order shall apply to all manner
2    and means of discovery, including subpoenas duces tecum.
3             2.    In the event that a Party is served with a subpoena that seeks to compel
4    the production of Material designated as “CONFIDENTIAL” or “CONFIDENTIAL-
5    ATTORNEYS’ EYES ONLY,” the Party upon whom the subpoena is served shall
6    give written notice of the subpoena to the Designating Party at least seven (7)
7    calendar days before the production date (or, if the subpoena provides less than seven
8    (7) days’ notice, within one (1) business day after service of the subpoena). The
9    Designating Party may then file a petition or motion to quash the subpoena and/or
10   obtain such other relief as will protect the confidential nature of the documents. If
11   the Designating Party files such a petition before the production date specified in the
12   subpoena, the Party upon whom the subpoena is served shall not produce the
13   requested documents until after the United States District Court for the Central
14   District of California or appropriate court has ruled on the petition or motion.
15   VII.      FINAL DISPOSITION
16            Within thirty (30) days after the final termination of this action, counsel for
17   each Party shall destroy any and all Material designated as “CONFIDENTIAL” or
18   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” and shall destroy all copies,
19   digests or summaries which have been made of, or prepared from, such Confidential
20   Information, and shall provide counsel for the Party or Third-Party who produced
21   such Material (upon request) with a declaration under penalty of perjury attesting to
22   such return and/or destruction. For purposes of this Stipulated Protective Order, the
23   term “final termination” shall refer to the time after any final order or award is entered
24   in this action, with no timely petition for reconsideration or petition for review having
25   been filed, or, if any such petition is filed, after a final decision is rendered by the
26   United States District Court or any appellate court with no further petition or appeal
27   pending or possible.
28   ///
                                                  7
                                    STIPULATED PROTECTIVE ORDER
     72341418v.1
1    VIII.         MISCELLANEOUS
2             1.     Subject to the Provision of Paragraph VI(2), above, nothing in this
3    Stipulated Protective Order shall be construed to relieve any Party from the obligation
4    to timely respond to a discovery request, nor shall this Stipulated Protective Order be
5    construed as a waiver of the right to assert any objection to a discovery request.
6             2.     This Stipulated Protective Order is intended to regulate the production
7    and dissemination of Confidential Information during the pre-trial stage of this
8    action, and thereafter shall remain in full force and effect, unless and until modified,
9    superseded or terminated by written agreement of all Parties or by order of the United
10   States District Court. This Stipulated Protective Order shall become effective as
11   among the Parties when executed by all Parties and upon the District Court’s entry
12   of the order approving this Stipulated Protective Order. The United States District
13   Court for the Central District of California shall retain jurisdiction while this case is
14   pending to enforce the provisions of this Stipulated Protective Order and to enter
15   amendments, modifications and additions to this Stipulated Protective Order as the
16   United States District Court for the Central District of California may from time to
17   time deem appropriate upon noticed motion of a Party or upon the United States
18   District Court for the Central District of California’s own motion upon notice to the
19   parties.
20            3.     Counsel for both parties shall make every attempt to redact exhibits for
21   use in pre-trial motions as opposed to marking such exhibits “CONFIDENTIAL” so
22   as to reduce the burden of sealing the Court. This order does not apply to the trial.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  8
                                    STIPULATED PROTECTIVE ORDER
     72341418v.1
1             4.   Nothing in this Stipulation shall be construed as improperly limiting the
2    rights of third parties involved in other actions to conduct discovery or to limit the
3    subpoena power of another court unless a Court grants a properly noticed motion for
4    protective order in such other proceedings.
5             SO STIPULATED.
6
7
       DATED: July 1, 2021                 PERONA, LANGER, BECK, SERBIN &
8                                          HARRISON PC
9
                                           By: /s/ Ellen R. Serbin
10                                             Ellen R. Serbin
                                               Attorneys for Plaintiff
11                                             KALOUSHEIO MARSHELL
12
13
       DATED: July 1, 2021                 SEYFARTH SHAW LLP
14
15                                         By: /s/ Mandana Massoumi
                                               Mandana Massoumi
16                                             Flavia A. Costea
                                               Attorneys for Defendant
17                                             TARGET CORPORATION
18
     IT IS SO ORDERED.
19
20   DATED: July 2, 2021                        _________________________________
                                                Honorable Karen E. Scott
21                                              United States Magistrate Judge
22
23
24
25
26
27
28
                                                 9
                                   STIPULATED PROTECTIVE ORDER
     72341418v.1
1                                       EXHIBIT “A”
2             I, ________________________________, have received and reviewed a copy
3    of the Stipulated Protective Order entered in the case entitled Kalousheio Marshell v.
4    Target Corporation, 8:21-cv-00873-JLS-KES pending in the United States District
5    Court for the Central District of California (“USED”) and am familiar with its terms.
6    I agree to comply with the terms and conditions of the Stipulated Protective Order
7    unless and until I am notified that it has been modified or vacated by the Court, at
8    which time I will comply with such further order. I further consent and submit to the
9    jurisdiction of the USED for the purpose of enforcing the Stipulated Protective Order,
10   if necessary.
11
12   DATED:                                 ____________________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
                                  STIPULATED PROTECTIVE ORDER
     72341418v.1
